UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21422 Ziegler Capital Management Investment Trust (Exact name of registrant as specified in charter) 20 North Clark Street Chicago, Illinois 60602 (Address of principal executive offices) (Zip code) Scott A. Roberts Ziegler Lotsoff Capital Management 20 North Clark Street Chicago, Illinois 60602 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 368-1442 Date of fiscal year end: September 30 Date of reporting period: March 31, 2013 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Ziegler Capital Management Investment Trust LETTER TO SHAREHOLDERS March 31, 2013 (Unaudited) Dear Shareholders, Since the launch of the Ziegler Strategic Income Fund (the “Fund”) on January 31, 2012, the low interest rate environment persisting in the U.S. and around the world has resulted in continued demand for investment income alternatives to traditional bond funds. Our firm has managed alternative credit and income mandates since 2006 and our portfolio managers have decades of experience in credit and income alternatives investing. In a registered mutual fund, investors gain access to our firm-wide expertise in a highly liquid and transparent structure. The Fund’s investment strategy is focused on providing high current income and capital appreciation by investing in high yielding securities of both investment and non-investment grade credit quality. We carefully assess and monitor the credit quality of each of the companies in which we invest, focusing our analysis on a company’s business prospects and its capital structure relative to our expectations about the level and volatility of its cash flow from operations. The strategy takes advantage of our ability to participate in a variety of income producing markets, including convertible, corporate and municipal bonds, preferred stocks and high income investment pools. High income investment pools are comprised primarily of the common equities of business development corporations and mortgage-backed real estate investment trusts, both of which are diversified pools of high income producing loans, frequently secured by real property. In addition, the Fund usually employs a base-line hedging strategy designed to provide protection against broad market declines in asset prices. The Fund has succeeded in meeting its mandate. The average annual total return for Institutional Class and Investor Class shares of the Fund from inception on January 31, 2012 through March 31, 2013 was 6.79% and 6.75%*, respectively. Over that same period the Citigroup 3-Month T-Bill Index, a well-known “Risk Free” benchmark, returned an average annual return of 0.07%, and the Barclays U.S. Aggregate Index, a widely-used investment grade bond index, generated an average annual return of 2.73%. The Fund’s excess return was largely a result of income generated by its investments in high yielding bonds, preferred stocks and common stocks. For the semi-annual period ending March 31, 2013 covered by this report, the Institutional Class and Investor Class shares returned 2.08% and 2.14%*, respectively, compared to 0.04% for the Citigroup 3-Month T-Bill Index and 0.09% for the Barclays U.S. Aggregate Index. Investment results in general, and in particular over the semi-annual period ending March 31, 2013 were driven by a decision to increase the portfolio’s exposure to income producing investments, especially high yield bonds. At September 2012 the portfolio had 48% of its net assets in high yield bonds, 28% in preferred securities and 7% in high income investment pools. Total investments in income producing securities comprised 85% of net assets. At March 31, 2013 investments in high yield bonds increased to 60% of net assets, preferred securities increased slightly to 30%, high income equity pool investments declined to 4%, and investments in (taxable) municipal bonds were made in an amount equivalent to 3%. At the end of the period, investments in total income producing securities grew to 97% of net assets. Investment markets have continued to perform well over the last several months, as well as the last several years. While corporate earnings have exhibited lower than typical rates of growth at this point in an economic recovery, measures of credit quality remain supportive of valuations. The current environment of stable, non-inflationary, economic growth is a positive one for corporate credit quality and we believe the U.S. economy remains on track to be supportive of an income-focused investment strategy. The backdrop of slow steady economic and corporate profit growth presents less of a risk of corporate activity harmful to bondholders such as excessive investments in risky growth initiatives and merger and arbitrage activity. Another risk we evaluate and monitor is an increase in distributions to shareholders in the form of buybacks and dividends, of which we are seeing less thus far in the current economic recovery than in prior recoveries. Consistent with our observation corporations thus far have avoided various behavioral excesses harmful to creditors, we also observe both equity market and yield volatility levels are near record lows. * Investor Class inception date was January 31, 2012. The Institutional Class inception date was February 1, 2013. Institutional Class share performance prior to February 1, 2013 reflects the Investor Class returns recalculated to apply the Institutional Class fees. 1 Ziegler Capital Management Investment Trust LETTER TO SHAREHOLDERS (Continued) March 31, 2013 (Unaudited) One measure we carefully monitor is the average spread (incremental yield) over risk-free Treasury Bonds. Based on this analysis, and our belief companies overall are maintaining appropriate capital structures relative to the volatility of their businesses, we continue to see value in the high yield and other credit markets. As investors in general, and even more as credit investors, we are vigilant in our watch for signs of deterioration in credit fundamentals and the potential for risk premiums to increase. While the Cyprus bank crisis did introduce some concerns and downward pressure on investment markets, the magnitude of that issue was small and thus markets quickly recovered from it. We believe the primary risk to U.S. focused credit and investment markets is a potential slowdown in the domestic economy from lofty first quarter levels as spending cuts, tax increases, sequestration and the ongoing effects of a prolonged heightened level in unemployment and underemployment take effect. Therefore we are cautious around making investments in consumer sensitive industries. Looking globally, Europe’s weak economic climate and a possible slowdown in China’s growth engine are also high on our list of concerns. Early indicators of developments in the above may appear in commodity prices, though one of our favorite indicators – the price of copper, has lately been distorted due to unusually large inventory levels. We note other commodity and raw material prices such as pulp, lumber polyethylene and natural gas are showing signs of strength. Related to the strength in lumber prices, it seems apparent home prices and housing activity are also strengthening, perhaps significantly. Reflecting our thoughts, the portfolio is fully invested in a variety of yield producing instruments including high yield bonds, preferred securities, mortgage-backed real estate investment trusts and taxable municipal bonds. We have significant exposure to bank credit, primarily through investments in bank preferred stocks, as we believe bank credit quality is strong and will continue to improve as banks and regulators remain focused on capital adequacy. We have seen value in the pipeline business for some time and have a meaningful amount of exposure to that industry. The portfolio also has significant investments in subsets of the energy and telecom industries, homebuilders and gaming and lodging companies based on our view of attractive credit trajectories and valuations in those industries. We have some investments in chemical companies and we are evaluating adding to our chemical company investments as the persistent low natural gas prices (and associated natural gas liquids) in the U.S., which serve as feedstock for chemical production, have enabled U.S. chemical companies to generate above average margins, which will accelerate dramatically as capacity utilization increases. We thank you for the confidence and trust you place in us and we pledge to continue our hard work to carefully assess the risk and return of each of the investments we make on your behalf. Sincerely, Paula Horn Chief Investment Officer, Lead Portfolio Manager Michael R. Hilt Senior Portfolio Manager Prices of bonds tend to move inversely with changes in interest rates. Some bonds may be redeemed before their maturity date and the Fund may have to reinvest the proceeds in an investment offering a lower yield. Failure of an issuer to make timely interest or principal payments or a perceived or real decline in the credit quality of a bond can cause a bond’s price to fall. The Fund may also invest in non-investment grade securities, which involve greater credit risk, including the risk of default. The prices of high yield bonds are more sensitive to changing economic conditions and can fall dramatically in response to negative news about the issuer or its industry, or the economy in general. Prices for fixed income securities, while normally relatively stable, have experienced a higher than normal degree of volatility due to perceived credit risk and resultant sharp decrease in liquidity. 2 Ziegler Capital Management Investment Trust LETTER TO SHAREHOLDERS (Continued) March 31, 2013 (Unaudited) The Fund may lose money if the strategy does not achieve the Fund’s objective or implement the strategy properly. The value of securities may fluctuate rapidly and sometimes unpredictably. A credit default swap enables an investor to buy or sell protection against a credit event in which the Fund may have to pay the counterparty or receive no benefit for the premium paid. The Fund will suffer a loss if it sells a security short and the value of the security rises rather than falls and potentially have unlimited risk. Derivatives can be highly volatile, illiquid and difficult to value, and there is a risk that changes in the value of a derivative will not correlate with the Fund’s other investments. Gains or losses from speculative positions in a derivative may be much greater than the derivative’s original cost and potential losses may be substantial. Put or call options may lose the premium, have decreased liquidity, or could be exercised at a higher price or lower price than its prevailing market value. Options are highly specialized activities and entail greater than ordinary investment risks. The Fund’s portfolio turnover rate may exceed 100% per year, which will produce higher transaction costs, increase realized gains (or losses) to investors, and may lower after-tax performance. The Fund may experience periods where a position is more difficult to sell at or near their perceived value. The Fund will invest in fewer securities than diversified investment companies and its performance may be more volatile. Real Estate Investment Trusts (REITs) may be affected by economic conditions including credit risk, interest rate risk and other factors that affect property values, rents or occupancies of real estate. You should consider the Fund’s objectives, risks, charges and expenses carefully before investing. To obtain a prospectus that contains this and other information about the Fund, please call 1-877-568-7633 for a free prospectus. Please read it carefully before investing. 3 Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS As of March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 3.8% REITS – 3.8% American Capital Agency Corp. $ Annaly Capital Management, Inc. ARMOUR Residential REIT, Inc. Chimera Investment Corp. TOTAL COMMON STOCKS (Cost $1,403,927) Principal Amount Value CORPORATE BONDS – 60.2% AEROSPACE/DEFENSE – 1.5% $ Kratos Defense & Security Solutions, Inc. 10.00%, 6/1/2017(1) AUTO MANUFACTURERS – 1.5% Chrysler Group LLC 8.00%, 6/15/2019(1) BANKS – 0.8% Synovus Financial Corp. 7.88%, 2/15/2019(1) BUILDING MATERIALS – 1.5% Nortek, Inc. 8.50%, 4/15/2021(1) CHEMICALS – 2.0% Huntsman International LLC 4.88%, 11/15/2020(1)(2) Rockwood Specialties Group, Inc. 4.63%, 10/15/2020(1) COAL – 1.1% Penn Virginia Resource Partners LP 8.25%, 4/15/2018(1) COMMERCIAL SERVICES – 2.0% Avis Budget Car Rental LLC / Avis Budget Finance, Inc. 5.50%, 4/1/2023(1)(2) WEX, Inc. 4.75%, 2/1/2023(1)(2) Principal Amount Value CORPORATE BONDS (Continued) COMPUTERS – 1.3% $ NCR Corp. 5.00%, 7/15/2022(1)(2) $ DIVERSIFIED FINANCIAL SERVICES – 3.0% General Electric Capital Corp. 7.13%, 12/29/2049(1)(3) Icahn Enterprises LP 8.00%, 1/15/2018(1) ENERGY-ALTERNATE SOURCES – 1.4% Saratoga Resources, Inc. 12.50%, 7/1/2016(1) FOOD – 1.4% Del Monte Corp. 7.63%, 2/15/2019(1) HEALTHCARE-SERVICES – 3.5% Apria Healthcare Group, Inc. 11.25%, 11/1/2014(1) HCA Holdings, Inc. 6.25%, 2/15/2021(1) Tenet Healthcare Corp. 4.50%, 4/1/2021(1)(2) HOME BUILDERS – 2.8% DR Horton, Inc. 4.38%, 9/15/2022(1) KB Home 8.00%, 3/15/2020(1) 7.50%, 9/15/2022(1) HOME FURNISHINGS – 1.4% Tempur-Pedic International, Inc. 6.88%, 12/15/2020(1)(2) HOUSEHOLD PRODUCTS/WARES – 0.7% Central Garden and Pet Co. 8.25%, 3/1/2018(1) LODGING – 2.7% MCE Finance Ltd. 5.00%, 2/15/2021(1)(2)(4) 4 Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) LODGING (Continued) $ MGM Resorts International 6.63%, 12/15/2021(1) $ MEDIA – 4.1% Cequel Communications Holdings I LLC / Cequel Capital Corp. 6.38%, 9/15/2020(1)(2) Nielsen Finance LLC / Nielsen Finance Co. 4.50%, 10/1/2020(1)(2) Sinclair Television Group, Inc. 6.13%, 10/1/2022(1)(2) METAL FABRICATE/HARDWARE – 1.5% Atkore International, Inc. 9.88%, 1/1/2018(1) OIL & GAS – 4.5% Chesapeake Energy Corp. 6.78%, 3/15/2019(1) 2.50%, 5/15/2037(1)(5) Denbury Resources, Inc. 4.63%, 7/15/2023(1) Plains Exploration & Production Co. 6.88%, 2/15/2023(1) SandRidge Energy, Inc. 8.75%, 1/15/2020(1) OIL & GAS SERVICES – 0.3% Exterran Partners LP /EXLP Finance Corp. 6.00%, 4/1/2021(1)(2) PACKAGING & CONTAINERS – 2.1% Crown Americas LLC / Crown Americas Capital Corp. IV 4.50%, 1/15/2023(1)(2) Sealed Air Corp. 6.50%, 12/1/2020(1)(2) PIPELINES – 2.7% Access Midstream Partners LP / ACMP Finance Corp. 4.88%, 5/15/2023(1) Principal Amount Value CORPORATE BONDS (Continued) PIPELINES (Continued) $ Atlas Pipeline Escrow LLC 6.63%, 10/1/2020(1)(2) $ REITS – 1.4% Felcor Lodging LP 5.63%, 3/1/2023(1)(2) RETAIL – 2.7% Ferrellgas LP / Ferrellgas Finance Corp. 6.50%, 5/1/2021(1) Petco Holdings, Inc. 8.50%, 10/15/2017(1)(2) SOFTWARE – 0.7% First Data Corp. 9.88%, 9/24/2015(1) STORAGE/WAREHOUSING – 1.4% Niska Gas Storage U.S. LLC 8.88%, 3/15/2018(1) TELECOMMUNICATIONS – 8.8% CenturyLink, Inc. 5.63%, 4/1/2020(1) DigitalGlobe, Inc. 5.25%, 2/1/2021(1)(2) Frontier Communications Corp. 7.13%, 1/15/2023(1) Sprint Nextel Corp. 6.00%, 11/15/2022(1) West Corp. 7.88%, 1/15/2019(1) Windstream Corp. 6.38%, 8/1/2023(1)(2) TRANSPORTATION – 1.4% Gulfmark Offshore, Inc. 6.38%, 3/15/2022(1) TOTAL CORPORATE BONDS (Cost $21,922,954) 5 Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2013 (Unaudited) Principal Amount Value MUNICIPAL BONDS – 2.7% PUERTO RICO – 2.7% $ Government Development Bank for Puerto Rico 4.70%, 5/1/2016 $ TOTAL MUNICIPAL BONDS (Cost $1,011,369) Number of Shares Value PREFERRED STOCKS – 30.2% BANKS – 11.4% Ally Financial, Inc. 7.30%, 5/24/2013(1) 8.50%, 5/15/2016(1)(3) Bank of New York Mellon Corp. 5.20%, 9/20/2017(1) BB&T Corp. 5.63%, 8/1/2017(1) Capital One Financial Corp. 6.00%, 9/1/2017(1) Goldman Sachs Group, Inc. 5.95%, 11/10/2017(1) JPMorgan Chase & Co. 5.50%, 9/1/2017(1) PNC Financial Services Group, Inc. 6.13%, 5/1/2022(1)(3) Regions Financial Corp. 6.38%, 12/15/2017(1) SunTrust Banks, Inc. 5.88%, 3/15/2018(1) U.S. Bancorp 6.00%, 4/15/2017(1)(3) DIVERSIFIED FINANCIAL SERVICES – 3.8% Discover Financial Services 6.50%, 12/1/2017(1) General Electric Capital Corp. 4.88%, 10/15/2017(1) Raymond James Financial, Inc. 6.90%, 3/15/2017(1) Number of Shares Value PREFERRED STOCKS (Continued) INSURANCE – 1.4% Aflac, Inc. 5.50%, 9/26/2017(1) $ INVESTMENT MANAGEMENT COMPANIES – 1.5% Ares Capital Corp. 7.75%, 10/15/2015(1) KKR Financial Holdings LLC 7.50%, 3/20/2017(1) 7.38%, 1/15/2018(1) PIPELINES – 1.1% NuStar Logistics LP 7.63%, 1/15/2018(1)(3) REITS – 10.5% Boston Properties, Inc. 5.25%, 3/27/2018(1) Colony Financial, Inc. 8.50%, 3/20/2017(1) CommonWealth REIT 6.50%, 12/31/2049(5) CYS Investments, Inc. 7.75%, 8/3/2017(1) Digital Realty Trust, Inc. 6.63%, 4/5/2017(1) DuPont Fabros Technology, Inc. 7.88%, 10/15/2015(1) Hospitality Properties Trust 7.00%, 5/24/2013(1) Invesco Mortgage Capital, Inc. 7.75%, 7/26/2017(1) Public Storage 5.20%, 1/16/2018(1) Senior Housing Properties Trust 5.63%, 8/1/2017(1) TELECOMMUNICATIONS – 0.5% Telephone & Data Systems, Inc. 6.88%, 11/15/2015(1) TOTAL PREFERRED STOCKS (Cost $10,936,957) 6 Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2013 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS – 0.2% PUT OPTIONS – 0.2% SPDR S&P rust Exercise Price: $154, Expiration Date: June 22, 2013* $ TOTAL PURCHASED OPTIONS CONTRACTS (Cost $96,509) Principal Amount Value SHORT-TERM INVESTMENTS – 3.0% $ UMB Money Market Fiduciary, 0.01%(6) SHORT-TERM INVESTMENTS (Cost $1,123,109) TOTAL INVESTMENTS – 100.1% (Cost $36,494,825) Liabilities in Excess of Other Assets – (0.1)% ) TOTAL NET ASSETS – 100.0% $ Number of Shares Value SECURITIES SOLD SHORT – (0.2)% COMMON STOCK – (0.1)% OIL & GAS – (0.1)% ) Chesapeake Energy Corp. ) TOTAL COMMON STOCKS (Proceeds $50,104) ) Number of Contracts Value WRITTEN OPTIONS CONTRACTS – (0.1)% PUT OPTIONS – (0.1)% ) SPDR S&P rust Exercise Price: $147, Expiration Date: June 22, 2013* $ ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $27,291) ) TOTAL SECURITIES SOLD SHORT (Proceeds $77,395) $ ) ETF – Exchange Traded Fund LLC – Limited Liability Company LP – Limited Partnership REIT – Real Estate Investment Trust * Non-income Producing Callable 144A Restricted Security Variable, Floating, or Step Rate Security Foreign security denominated in U.S. Dollars Convertible Security The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 7 Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2013 (Unaudited) SWAP CONTRACTS Credit Default Swaps Counterparty Reference Instrument Notional Amount(2) Pay/ Receive(1) Fixed Rate Fixed Rate Expiration Date Premium Paid (Received) Unrealized Appreciation/ (Depreciation) JPMorgan Bristol-Myers Squibb Co. 6.80%, 11/15/2026 $ Pay 1.00% 3/20/2018 $ ) $ JPMorgan The Markit CDX North America High Yield Index Series 19 Pay 5.00% 12/20/2017 ) Total Credit Default Swaps ) Total Swap Contracts $ ) $ If the Fund is paying a fixed rate, the counterparty acts as guarantor of the variable instrument and thus the Fund is a buyer of protection. If the Fund is receiving a fixed rate, the Fund acts as guarantor of the variable instrument and thus is a seller of protection. For contracts to sell protection, the notional amout is equal to the maximum potential amount of the future payments and no recourse has been entered into in association with the contracts. See accompanying Notes to Financial Statements. 8 Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2013 (Unaudited) SWAPTIONS Credit Default Swaptions on Credit Indices Counterparty Description Buy/Sell Protection Exercise Price Expiration Date Notional Amount Premium Market Value JPMorgan CDX.NA.HY.19 Put - 5 Year Index Buy $ 4/17/2013 $ $ $ Put - 5 Year Index Buy 4/17/2013 Put - 5 Year Index Buy 98 9/18/2013 Put - 5 Year Index Sell 94 4/17/2013 ) ) ) Put - 5 Year Index Sell 90 9/18/2013 ) ) ) Total Credit Default Swaptions on Credit Indices Total Swaption Contracts $ $ See accompanying Notes to Financial Statements. 9 Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2013 (Unaudited) FUTURES CONTRACTS Futures Contracts Number of Contracts Long/(Short) Expiration Date Unrealized Appreciation/ (Depreciation) U.S. 2 Year Treasury Note June 2013 $ 90 Day Euro $ Future ) June 2013 ) 90 Day Euro $ Future ) September 2013 ) 90 Day Euro $ Future ) December 2013 ) 90 Day Euro $ Future ) March 2014 ) 90 Day Euro $ Future ) June 2014 ) 90 Day Euro $ Future ) September 2014 ) 90 Day Euro $ Future (6 ) December 2014 ) Total Futures Contracts $ ) See accompanying Notes to Financial Statements. 10 Ziegler Strategic Income Fund STATEMENT OF ASSETS AND LIABILITIES March 31, 2013 (Unaudited) Assets: Investments in securities, at value (cost $36,398,316) $ Purchased options, at value (cost $96,509) Purchased swaptions, at value (cost $268,125) Unrealized appreciation on open swap contracts Cash Receivables: Investment securities sold Fund shares sold Dividends and interest Due from Adviser Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $50,104) Written options, at value (proceeds $27,291) Written swaptions, at value (proceeds $67,250) Premiums received on open swap contracts Payables: Due to brokers Investment securities purchased Distribution Plan - Investor Class (Note 6) Shareholder Service Plan - Institutional Class (Note 7) Trustees' fees Variation margin Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (no par value with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized loss on investments, purchased options, purchased swaptions, swap contracts, securities sold short, written options, written swaptions, and futures contracts ) Net unrealized appreciation (depreciation) on: Investments Purchased options ) Purchased swaptions ) Swap contracts Securities sold short ) Written options Written swaptions Futures contracts ) Net Assets $ See accompanying Notes to Financial Statements. 11 Ziegler Strategic Income Fund STATEMENT OF ASSETS AND LIABILITIES (Continued) March 31, 2013 (Unaudited) Maximum Offering Price per Share: Investor Class Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ Institutional Class Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ See accompanying Notes to Financial Statements. 12 Ziegler Strategic Income Fund STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2013 (Unaudited) Investment Income: Interest $ Dividends Total investment income Expenses: Advisory fees (Note 3) Distribution fees - Investor Class (Note 6) Shareholder servicing fees - Institutional Class (Note 7) Administration and fund accounting fees Trustees' fees Registration fees Transfer agent fees and expenses Legal fees Custody fees Miscellaneous Shareholder reporting fees Audit fees Insurance fees Interest on short positions Dividends on short positions Security borrowing fees Total expenses Expenses reimbursed by the Adviser ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments, Purchased Options, Purchased Swaptions, Swap Contracts, Securities Sold Short, Written Options, Written Swaptions, and Futures Contracts: Net realized gain (loss) on: Investments Purchased options ) Purchased swaptions ) Swap contracts ) Securities sold short ) Written options Written swaptions ) Futures contracts ) Net realized loss ) Net change in unrealized appreciation/(depreciation) on: Investments Purchased options ) Purchased swaptions ) Swap contracts Securities sold short Written options Written swaptions Futures contracts Net change in unrealized appreciation/(depreciation) Net realized and unrealized loss on investments, purchased options, purchased swaptions, swap contracts, securities sold short, written options, written swaptions, and futures contracts ) Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 13 Ziegler Strategic Income Fund STATEMENT OF CHANGES IN NET ASSETS For the Six Months Ended March 31, 2013 (Unaudited) For the Period January 31, 2012* Through September 30, 2012 Increase in Net Assets from: Operations: Net investment income $ $ Net realized gain (loss) on investments, purchased options, purchased swaptions, swap contracts, securities sold short, written options, written swaptions, and futures contracts ) Net change in unrealized appreciation/(depreciation) on investments, purchased options, purchased swaptions, swap contracts, securities sold short, written options, written swaptions, and futures contracts Net increase in net assets resulting from operations Distributions to shareholders: From net investment income: Investor Class ) ) Institutional Class ) — From net realized gains: Investor Class ) — Institutional Class — — Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold: Investor Class Institutional Class — Reinvestment of distributions: Investor Class Institutional Class — Cost of shares repurchased: Investor Class ) ) Institutional Class — — Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period — End of period $ $ Accumulated net investment income $ $ — Capital Share Transactions: Shares sold: Investor Class Institutional Class — Shares reinvested: Investor Class Institutional Class — Shares repurchased: Investor Class ) ) Institutional Class — — Net increase from capital share transactions * Commencement of Operations. Institutional Class commenced operations on February 1, 2013. See accompanying Notes to Financial Statements. 14 Ziegler Strategic Income Fund FINANCIAL HIGHLIGHTS Investor Class Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended March 31, 2013 (Unaudited) For the Period January 31, 2012* Through September 30, 2012 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations Less Distributions: From net investment income ) ) From net realized gain ) — Total distributions ) ) Net asset value, end of period $ $ Total return %(1)(3) %(2)(3) Ratios and Supplemental Data Net assets, end of period (in thousands) $ $ Ratio of expenses to average net assets(5): Before fees reimbursed by the Adviser %(4) %(4) After fees reimbursed by the Adviser %(4) %(4) Ratio of net investment income to average net assets(6): Before fees reimbursed by the Adviser %(4) %(4) After fees reimbursed by the Adviser %(4) %(4) Portfolio turnover rate 37
